DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 08/12/2021 and 07/07/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claims 1-3, 5-13, and 15 are objected to because of the following informalities:
Claim 1: Change from “a flash memory array, comprising a plurality of flash memories, wherein the flash” to “a flash memory array[[,]] comprising a plurality of flash memories, wherein the flash” (page 18/24).
Claim 1: Change from “aggregation unit comprises a plurality stripes, each stripe comprises a plurality of” to “aggregation unit comprises a plurality of stripes, each stripe comprises a plurality of” (page 18/24).
Claim 2: Change from “the stripe other than the selected data unit and store the recalculated protection information” to “the stripe other than the selected data unit, and store the recalculated protection information” (page 18/24).
Claim 3: Change from “write the valid data in a data unit of an active logical aggregation unit and update mapping” to “write the valid data in a data unit of an active logical aggregation unit, and update mapping” (page 18/24).
Claim 5: Change from “unit of an active logical aggregation unit and update mapping information of a logical” to “unit of an active logical aggregation unit, and update mapping information of a logical” (page 19/24).
Claim 6: Change from “aggregation unit comprises a plurality stripes, each stripe comprises a plurality of” to “aggregation unit comprises a plurality of stripes, each stripe comprises a plurality of” (page 19/24).
Claim 6: Change from “wherein step of sequentially performing the repair operation on the stripes further” to “wherein 
Claim 7: Change from “7. The data processing method as claimed in claim 6, wherein the step of sequentially performing” to “7. The data processing method as claimed in claim 6, wherein  sequentially performing” (page 20/24).
Claim 7: Change from “the selected data unit and storing the recalculated protection information of the” to “the selected data unit, and storing the recalculated protection information of the” (page 20/24).
Claim 8: Change from “8. The data processing method as claimed in claim 7, wherein the step of sequentially performing” to “8. The data processing method as claimed in claim 7, wherein 
Claim 8: Change from “data unit, writing the valid data in a data unit of an active logical aggregation unit” to “data unit, writing the valid data in a data unit of an active logical aggregation unit,” (page 20/24).
Claim 9: Change from “9. The data processing method as claimed in claim 6, wherein the step of sequentially performing” to “9. The data processing method as claimed in claim 6, wherein 
Claim 10: Change from “10. The data processing method as claimed in claim 9, wherein the step of sequentially” to “10. The data processing method as claimed in claim 9, wherein 
Claim 10: Change from “unit and updating mapping information of a logical address corresponding to the” to “unit, and updating mapping information of a logical address corresponding to the” (page 21/24).
Claim 11: Change from “aggregation unit comprises a plurality stripes, each stripe comprises a plurality of” to “aggregation unit comprises a plurality of stripes, each stripe comprises a plurality of” (page 21/24).
Claim 11: Change from “when the microprocessor detects that loss of disk has occurred to the flash memory array,” to “when the microprocessor detects that a loss of a disk has occurred to the flash memory array,” (page 21/24).
Claim 12: Change from “content stored in remaining data units in the stripe other than the selected data unit and” to “content stored in remaining data units in the stripe other than the selected data unit, and” (page 22/24).
Claim 13: Change from “write the valid data in a data unit of an active logical aggregation unit and update mapping” to “write the valid data in a data unit of an active logical aggregation unit, and update mapping” (page 22/24).
Claim 15: Change from “aggregation unit and update mapping information of a logical address corresponding to the” to “aggregation unit, and update mapping information of a logical address corresponding to the” (page 23/24).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-5 recite various instances of the limitation "the stripe".  It is unclear as to which stripe is being referred to:
Claim 1: “…wherein in the repair operation corresponding to one stripe, the microprocessor is configured to recalculate protection information of the stripe according to content stored in a portion of data units of the stripe and write the recalculated protection information in one or more storage units of the stripe, and…”
Claim 2: “2. The all flash array storage device as claimed in claim 1, wherein in the repair operation corresponding to one stripe, the microprocessor is further configured to…”

	Because Claim 3 depends upon Claim 2, Claim 3 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

	Because Claim 5 depends upon Claim 4, Claim 5 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 6 recites the limitation "the stripe" in page 20/24.  There is insufficient antecedent basis for this limitation in the claim.

	Because Claims 7-10 depend upon Claim 6, Claims 7-10 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

	Claims 7 and 9 recite the limitation "the stripe corresponding to the removed flash memory".  There is insufficient antecedent basis for this limitation in the claim.

Claims 12-15 recite various instances of the limitation "the stripe".  It is unclear as to which stripe is being referred to:
Claim 11: “…wherein in the repair operation corresponding to one stripe, the microprocessor is configured to recalculate protection information of the stripe according to content stored in a portion of data units of the stripe and write the recalculated protection information in one or more storage units of the stripe, and…”
Claim 12: “2. The all flash array storage device as claimed in claim 1, wherein in the repair operation corresponding to one stripe, the microprocessor is further configured to…”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn et al. (U.S. Patent No. US 8,195,978 B2), hereinafter “Flynn.”

With regards to Claim 11, Flynn teaches:
an all flash array controller (Fig. 1 and col. 8, lines 43-51; regarding, e.g., a computer.), including:
a memory device (col. 6, lines 64-67 and col. 7, lines 1-10.); and
a microprocessor, coupled to the memory device (col. 6, lines 54-63; Fig. 1; and col. 9, lines 36-39; regarding, e.g., one or more processors executing code associated with, e.g., detection apparatus 118.) and a flash memory array (Fig. 1; col. 10, lines 25-55; regarding, e.g., solid state storage elements which each are, e.g., separate flash memory chips; Fig. 4A; and col. 27, lines 18-24.) and configured to manage the flash memory array according to data stored in the memory device (col. 6, lines 64-67 and col. 7, lines 1-10; regarding, e.g., modules/instructions [data].), wherein the flash memory array comprises a plurality of flash memories (Fig. 1; col. 10, lines 25-55; Fig. 4A; and col. 27, lines 18-24.), the flash memories correspond to a plurality of logical aggregation units (Fig. 4A and col. 27, lines 51-59; regarding, e.g., logical pages [LPs], e.g. LP 416 which spans physical pages 0, and additional LPs which span physical pages 1, 2, …, m.), each logical aggregation unit comprises a plurality stripes (Fig. 2; col. 16, lines 9-14; Fig. 4A; and col. 51, lines 22-26; regarding, e.g., Page 0: all D0 & P0 strips combined into a first stripe, all D1 & P1 strips combined into a second stripe, etc.), each stripe comprises a plurality of storage units (Fig. 4A; col. 27, lines 18-24; and col. 27, lines 51-59; regarding, e.g., Storage Elements 1 / 402a, 2 / 402b, 3 / 402c, …, n / 402n, and Storage Element p / 402p.), and the storage units comprise a plurality of data units for storing data (Fig. 4A and col. 27, lines 18-24; regarding, e.g., all of the D0 elements 408a-n in Page 0.) and at least one parity unit for storing protection information (Fig. 4A and col. 27, lines 18-24; regarding, e.g., the P0 element 408p in Page 0.),
when the microprocessor detects that loss of disk has occurred to the flash memory array (Fig. 9A and col. 35, lines 30-44; regarding, e.g., detecting failures in data storage.), the microprocessor is configured to sequentially perform a repair operation on the stripes comprised in one or more logical aggregation units that have been written with data (Fig. 9A; col. 36, lines 54-64; col. 37, lines 31-67; and col. 38, lines 1 and 2.), and
wherein in the repair operation corresponding to one stripe, the microprocessor is configured to recalculate the protection information of the stripe according to content stored in a portion of data units of the stripe (Fig. 4A; col. 27, lines 18-24; Fig. 9A; col. 37, lines 31-67; and col. 38, lines 1 and 2.) and write the recalculated protection information in one or more storage units of the stripe (Fig. 9A and col. 38, lines 3-22; regarding, e.g., another replacement memory device 902 or substituted storage locations from extra memory devices [one or more storage units].), and
wherein a number of data units in the portion of data units of the stripe is less than a number of all data units comprised in the stripe (Fig. 9A; col. 37, lines 31-67; and col. 38, lines 1 and 2; regarding, e.g., A, B, and D [3] < A, B, C, and D [4].  C is not used once 902c is determined to be the failed memory device.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn, and further in view of Schmisseur (U.S. Patent No. US 7,206,899 B2), hereinafter “Schmisseur.”

With regards to Claim 14, Flynn teaches the all flash array controller of Claim 11 as referenced above.  Flynn further teaches:
wherein in the repair operation corresponding to one stripe, the microprocessor is further configured to determine whether a storage unit in the stripe corresponding to a damaged or removed flash memory is a data unit (Fig. 9A; col. 35, lines 30-44; and col. 36, lines 54-64.).
Flynn does not explicitly teach:
when the storage unit in the stripe corresponding to the damaged or removed flash memory is a data unit, the microprocessor is configured to recalculate the protection information of the stripe according to content stored in remaining data units in the stripe other than the storage unit corresponding to the damaged or removed flash memory and store the recalculated protection information of the stripe in the parity unit of the stripe to replace content originally stored in the parity unit in accordance with the all flash array controller of Claim 11.
However, Schmisseur teaches:
when the storage unit in the stripe corresponding to the damaged or removed flash memory is a data unit, the microprocessor is configured to recalculate the protection information of the stripe according to content stored in remaining data units in the stripe other than the storage unit corresponding to the damaged or removed flash memory (Fig. 10 and col. 7, lines 18-30.) and store the recalculated protection information of the stripe in the parity unit of the stripe to replace content originally stored in the parity unit (Fig. 10 and col. 7, lines 18-30.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Flynn with replacing the location storing old parity with new parity as taught by Schmisseur because combining prior art elements (substituting one memory module for another – Flynn: Fig. 9A and Flynn: col. 38, lines 7-12; and replacing parity data) according to known methods can be performed to yield predictable results (providing known means for parity data replacement).

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, and further in view of Olarig (U.S. Patent No. US 10,635,609 B2), hereinafter “Olarig.”

With regards to Claim 1, Flynn teaches:
an all flash array storage device (Fig. 1 and col. 8, lines 3-10; regarding, e.g., at least one solid-state storage device 102.), comprising:
a flash memory array, comprising a plurality of flash memories (Fig. 1; col. 10, lines 25-55; regarding, e.g., solid state storage elements which each are, e.g., separate flash memory chips; Fig. 4A; and col. 27, lines 18-24.), wherein the flash memories correspond to a plurality of logical aggregation units (Fig. 4A and col. 27, lines 51-59; regarding, e.g., logical pages [LPs], e.g. LP 416 which spans physical pages 0, and additional LPs which span physical pages 1, 2, …, m.), each logical aggregation unit comprises a plurality stripes (Fig. 2; col. 16, lines 9-14; Fig. 4A; and col. 51, lines 22-26; regarding, e.g., Page 0: all D0 & P0 strips combined into a first stripe, all D1 & P1 strips combined into a second stripe, etc.), each stripe comprises a plurality of storage units (Fig. 4A; col. 27, lines 18-24; and col. 27, lines 51-59; regarding, e.g., Storage Elements 1 / 402a, 2 / 402b, 3 / 402c, …, n / 402n, and Storage Element p / 402p.), and the storage units comprise a plurality of data units for storing data (Fig. 4A and col. 27, lines 18-24; regarding, e.g., all of the D0 elements 408a-n in Page 0.) and at least one parity unit for storing protection information (Fig. 4A and col. 27, lines 18-24; regarding, e.g., the P0 element 408p in Page 0.); and
a microprocessor, coupled to the flash memory array (col. 6, lines 54-63; Fig. 1; and col. 9, lines 36-39; regarding, e.g., one or more processors executing code associated with, e.g., detection apparatus 118.) and configured to detect a status of the flash memories (Fig. 9A and col. 35, lines 30-44; regarding, e.g., detecting failures in data storage.), wherein when the microprocessor detects one of the flash memories has “failed,” (Fig. 9A and col. 35, lines 30-44.) the microprocessor is configured to sequentially perform a repair operation on the stripes comprised in one or more logical aggregation units that have been written with data (Fig. 9A; col. 36, lines 54-64; col. 37, lines 31-67; and col. 38, lines 1 and 2.), and
wherein in the repair operation corresponding to one stripe, the microprocessor is configured to recalculate protection information of the stripe according to content stored in a portion of data units of the stripe (Fig. 4A; col. 27, lines 18-24; Fig. 9A; col. 37, lines 31-67; and col. 38, lines 1 and 2.) and write the recalculated protection information in one or more storage units of the stripe (Fig. 9A and col. 38, lines 3-22; regarding, e.g., another replacement memory device 902 or substituted storage locations from extra memory devices [one or more storage units].), and
wherein a number of data units in the portion of data units of the stripe is less than a number of all data units comprised in the stripe (Fig. 9A; col. 37, lines 31-67; and col. 38, lines 1 and 2; regarding, e.g., A, B, and D [3] < A, B, C, and D [4].  C is not used once 902c is determined to be the failed memory device.).
Flynn does not explicitly teach:
wherein when the microprocessor detects one of the flash memories has been removed from the flash memory array.
However, Olarig teaches:
wherein when the microprocessor detects one of the flash memories has been removed from the flash memory array (col. 6, lines 31-38 and col. 5, lines 1-8.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Flynn with the handling of SSD removal as taught by Olarig because a simple substitution of one known element (failures in data storage – Flynn: Fig. 9A and Flynn: col. 35, lines 30-32) for another (storage removal) can be performed to obtain predictable results (providing known means for handling a loss of a storage device).

With regards to Claim 6, Flynn teaches:
a data processing method for an all flash array storage device (Fig. 1 and col. 8, lines 3-10; regarding, e.g., at least one solid-state storage device 102.), wherein the all flash array storage device comprises a flash memory array (Fig. 1; col. 10, lines 25-55; regarding, e.g., solid state storage elements which each are, e.g., separate flash memory chips; Fig. 4A; and col. 27, lines 18-24.), the flash memory array comprises a plurality of flash memories (Fig. 1; col. 10, lines 25-55; Fig. 4A; and col. 27, lines 18-24.), the flash memories correspond to a plurality of logical aggregation units (Fig. 4A and col. 27, lines 51-59; regarding, e.g., logical pages [LPs], e.g. LP 416 which spans physical pages 0, and additional LPs which span physical pages 1, 2, …, m.), each logical aggregation unit comprises a plurality stripes (Fig. 2; col. 16, lines 9-14; Fig. 4A; and col. 51, lines 22-26; regarding, e.g., Page 0: all D0 & P0 strips combined into a first stripe, all D1 & P1 strips combined into a second stripe, etc.), each stripe comprises a plurality of storage units (Fig. 4A; col. 27, lines 18-24; and col. 27, lines 51-59; regarding, e.g., Storage Elements 1 / 402a, 2 / 402b, 3 / 402c, …, n / 402n, and Storage Element p / 402p.), and the storage units comprise a plurality of data units for storing data (Fig. 4A and col. 27, lines 18-24; regarding, e.g., all of the D0 elements 408a-n in Page 0.) and at least one parity unit for storing protection information (Fig. 4A and col. 27, lines 18-24; regarding, e.g., the P0 element 408p in Page 0.), and the data processing method comprises:
sequentially performing a repair operation on the stripes comprised in one or more logical aggregation units that have been written with data (Fig. 9A; col. 36, lines 54-64; col. 37, lines 31-67; and col. 38, lines 1 and 2.) in response to a detection result indicating that one of the flash memories has “failed,” (Fig. 9A and col. 35, lines 30-44.)
wherein step of sequentially performing the repair operation on the stripes further comprises:
recalculating protection information of the stripe according to content stored in a portion of data units of the stripe (Fig. 4A; col. 27, lines 18-24; Fig. 9A; col. 37, lines 31-67; and col. 38, lines 1 and 2.); and
writing the recalculated protection information in one or more storage units of the stripe (Fig. 9A and col. 38, lines 3-22; regarding, e.g., another replacement memory device 902 or substituted storage locations from extra memory devices [one or more storage units].),
wherein a number of data units in the portion of data units of the stripe is less than a number of all data units comprised in the stripe (Fig. 9A; col. 37, lines 31-67; and col. 38, lines 1 and 2; regarding, e.g., A, B, and D [3] < A, B, C, and D [4].  C is not used once 902c is determined to be the failed memory device.).
Flynn does not explicitly teach:
a detection result indicating that one of the flash memories has been removed from the flash memory array.
However, Olarig teaches:
a detection result indicating that one of the flash memories has been removed from the flash memory array (col. 6, lines 31-38 and col. 5, lines 1-8.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Flynn with the handling of SSD removal as taught by Olarig because a simple substitution of one known element (failures in data storage – Flynn: Fig. 9A and Flynn: col. 35, lines 30-32) for another (storage removal) can be performed to obtain predictable results (providing known means for handling a loss of a storage device).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, further in view of Olarig, and further in view of Schmisseur.

With regards to Claim 4, Flynn in view of Olarig teaches the all flash array storage device of Claim 1 as referenced above.  Flynn in view of Olarig further teaches:
wherein in the repair operation corresponding to one stripe, the microprocessor is further configured to determine whether a storage unit in the stripe corresponding to the removed flash memory is a data unit (Fig. 9A; col. 35, lines 30-44; and col. 36, lines 54-64.).
Flynn in view of Olarig does not explicitly teach:
when the storage unit in the stripe corresponding to the removed flash memory is a data unit, the microprocessor is configured to recalculate the protection information of the stripe according to content stored in remaining data units in the stripe other than the storage unit corresponding to the removed flash memory and store the recalculated protection information of the stripe in the parity unit of the stripe to replace content originally stored in the parity unit in accordance with the all flash array storage device of Claim 1.
However, Schmisseur teaches:
when the storage unit in the stripe corresponding to the removed flash memory is a data unit, the microprocessor is configured to recalculate the protection information of the stripe according to content stored in remaining data units in the stripe other than the storage unit corresponding to the removed flash memory (Fig. 10 and col. 7, lines 18-30.) and store the recalculated protection information of the stripe in the parity unit of the stripe to replace content originally stored in the parity unit (Fig. 10 and col. 7, lines 18-30.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Flynn in view of Olarig with replacing the location storing old parity with new parity as taught by Schmisseur because combining prior art elements (substituting one memory module for another – Flynn: Fig. 9A and Flynn: col. 38, lines 7-12; and replacing parity data) according to known methods can be performed to yield predictable results (providing known means for parity data replacement).

With regards to Claim 9, Flynn in view of Olarig teaches the method of Claim 6 as referenced above.  Flynn in view of Olarig further teaches:
wherein the step of sequentially performing the repair operation on the stripes comprised in the one or more logical aggregation units that have been written with data further comprises: determining whether a storage unit in the stripe corresponding to the removed flash memory is a data unit (Fig. 9A; col. 35, lines 30-44; and col. 36, lines 54-64.).
Flynn in view of Olarig does not explicitly teach:
when the storage unit in the stripe corresponding to the removed flash memory is a data unit, recalculating the protection information of the stripe according to content stored in remaining data units in the stripe other than the storage unit corresponding to the removed flash memory, and storing the recalculated protection information of the stripe in the parity unit of the stripe to replace content originally stored in the parity unit in accordance with the method of Claim 6.
However, Schmisseur teaches:
when the storage unit in the stripe corresponding to the removed flash memory is a data unit, recalculating the protection information of the stripe according to content stored in remaining data units in the stripe other than the storage unit corresponding to the removed flash memory (Fig. 10 and col. 7, lines 18-30.), and storing the recalculated protection information of the stripe in the parity unit of the stripe to replace content originally stored in the parity unit (Fig. 10 and col. 7, lines 18-30.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Flynn in view of Olarig with replacing the location storing old parity with new parity as taught by Schmisseur because combining prior art elements (substituting one memory module for another – Flynn: Fig. 9A and Flynn: col. 38, lines 7-12; and replacing parity data) according to known methods can be performed to yield predictable results (providing known means for parity data replacement).


Allowable Subject Matter
Claims 2, 3, 5, 7, 8, 10, 12, 13, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Selinger (U.S. Patent Application Publication No. US 2009/0113235 A1); teaching storing redundant parity information in storage devices that are configured in a RAID array.  Conventional hard disk drives are configured to store data in RAID 3 or RAID 4 data layouts.  A storage controller is configured to generate the parity information for the data written to the hard disk drives.  One or more of the devices storing the parity information may be a flash storage device.
Golov et al. (U.S. Patent No. US 9,058,288 B2); teaching a method for data storage including storing two or more data items in a non-volatile memory.  Redundancy information is calculated over the data items, and the redundancy information is stored in a volatile memory.  Upon a failure to retrieve a data item from the non-volatile memory, the data item is reconstructed from remaining data items stored in the non-volatile memory and from the redundancy information stored in the volatile memory.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114